DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2018/0184035.
In regard to claim 1, Kim et al., US 2018/0184035, discloses an image sensor comprising: 
a pixel array (see figure 4A, element 410) including a plurality of pixels arranged in rows and columns and configured to generate first pixel signals or second pixel signals (see para 64: first pixels being non-low-luminance pixels and second pixels being low luminance pixels); and 

In regard to claim 2, Kim et al., US 2018/0184035, discloses the image sensor of claim 1, wherein the ADC is configured to generate the second pixel data by performing the signal sampling two times on the second pixel signals (see para 109).
In regard to claim 12, Kim et al., US 2018/0184035, discloses an image sensor comprising: 
a pixel array (see figure 4A, element 410) including a plurality of pixels arranged in rows and columns and configured to generate first pixel signals or second pixel signals (see para 64: first pixels being non-low-luminance pixels and second pixels being low luminance pixels); and 
an Analog-to-Digital Converter (ADC) (see figure 4A, element 430 and para 65) configured to generate a first pixel data by performing a signal sampling N times on the first pixel signals in a first mode (see para 108: not low-luminance image capturing mode) and to generate a second pixel data in a second mode (see para 109: low-luminance image capturing mode) different from the first mode by performing the signal sampling M times on the second pixel signals, wherein N and M are integer and M is greater than N.

a pixel array (see figure 4A, element 410) including a plurality of pixels arranged in rows and columns and configured to generate first pixel signals or second pixel signals (see para 64: first pixels being non-low-luminance pixels and second pixels being low luminance pixels); and 
an Analog-to-Digital Converter (ADC) (see figure 4A, element 430 and para 65) configured to generate a first pixel data by performing a signal sampling once on the first pixel signals (see para 108: not low-luminance image capturing mode) and to generate a second pixel data by performing the signal sampling M times on the second pixel signals (see para 109: low-luminance image capturing mode), wherein the ADC is configured to perform charge-sharing on the first and second pixel signals by using a capacitor, and wherein M is integer greater than 1.
In regard to claim 20, Kim et al., US 2018/0184035, discloses the image sensor of claim 17, wherein the pixel array is configured to generate the first pixel signals from the plurality of pixels in a first mode (see para 108: not low-luminance image capturing mode) or the second pixel signals from the plurality of pixels in a second mode (see para 109: low-luminance image capturing mode) different from the first mode.

Allowable Subject Matter
Claims 3-11, 13-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0308549, discloses an analog to digital converter with multiple modes.  US 2014/0078360, discloses an imaging device with an ADC that operates in different modes.  US 2019/0020865, discloses an image senor with an ADC that operates in a first and second modes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs